Exhibit 10.49

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

SEVENTH AMENDMENT OF THE RESEARCH AND COMMERCIAL LICENSE OPTION AGREEMENT

The Parties to the Research and Commercial License Option Agreement of
October 1, 2005 as previously amended (“Agreement”), Sangamo BioSciences, Inc.,
a Delaware corporation having its principal place of business at Point Richmond
Tech Center, 501 Canal Boulevard, Suite A100, Richmond, California 94804
(“Sangamo”), and Dow AgroSciences LLC, a Delaware limited liability company
having its principal place of business at 9330 Zionsville Road, Indianapolis, IN
46268 (“DAS”), hereby further amend the Agreement as follows:

A. Section 8.3 (b) of the Agreement is hereby further amended to add the
following subsection “(iii)”:

(iii) Additional Research during 2011-2012 portion of Subsequent Resarch Term

a. DAS and Sangamo agree to carry out, subject to 8.3(b)(iii) e, the two
additional research projects described in attached documents titled “[***],” and
“[***]”

b. 2011 funding for these additional projects is $[***]. DAS will pay this
amount in four equal payments of $[***], due on January 1, April 1, July 1, and
October 1 of 2011.

c. 2012 funding for these two projects is $[***]. DAS will pay this amount in
four equal payments of $[***], due on January 1, April 1, July 1, and October 1
of 2012.

d. Sangamo will send invoices and DAS will pay within thiry (30) days of
receiving each invoice.

e. DAS may cancel any part of the work to be carried out under
Section 8.3(b)(ii) on ninety (90) days written notice.

B. Except as amended hereby or pursuant to other duly made amendments, the
Agreement shall remain in full force and effect. Those amendments made herein
shall be effective as of the Sixth Amendment Effective Date.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amendment of the
Research and Commercial License Option Agreement in duplicate originals by their
proper officers as of December 3,2010 (“Seventh Amendment Effective Date”).

AGREED TO AND ACCEPTED BY:

 

Sangamo Biosciences, Inc.     Dow AgroSciences LLC By:  

  /S/ H. Ward Wolff

    By:  

  /S/ Antonio Galindez

      Antonio Galindez Title:  

  EVP& CFO

    President and CEO Date:  

  12/17/10

    Date:  

  December 14, 2010

 

2